FILED
                             NOT FOR PUBLICATION                            FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WEN HUEI CHENG a.k.a. En Hui Zheng,               No. 08-74593

               Petitioner,                        Agency No. A095-687-729

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Wen Huei Cheng, a native and citizen of China, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590

F.3d 1034, 1039 (9th Cir. 2010). We deny the petition for review.

         Substantial evidence supports the agency’s adverse credibility determination

based on, among other findings, the inconsistency between Cheng’s testimony and

the two different birth certificates she presented regarding her birthplace. See Pal

v. INS, 204 F.3d 935, 938 (9th Cir. 2000). Cheng’s explanation that she is illiterate

does not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). In the absence of credible testimony, Cheng’s asylum and withholding

of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Cheng’s CAT claim is based on the testimony the agency found not

credible, and she points to no other evidence showing it is more likely than not she

will be tortured if returned to China, her CAT claim also fails. See id. at 1156-57.

         PETITION FOR REVIEW DENIED.




                                           2                                   08-74593